Introduction
This office action is in response to Applicant submission filed on 4/18/2022. Claims 1-4, 6-14, and 16-20 are pending in the application. As such, Claims 1-4, 6-14, and 16-20 have been examined.
Response to Amendment
The response filed on 4/18/2022 has been correspondingly accepted and considered in this Office Action. As such, Claims 1-4, 6-14, and 16-20 have been examined.
Response to Arguments
With respect to the rejections of Claims 1, 4, 6, 7, 11, 14, 16, 17 and 18 rejected under 35 U.S.C. 101 as non-patent eligible subject matter. More specifically the Office Action states that the claims are an abstract idea without significantly more. Applicant appears to present the following position on Remarks pp. 12 filed 4/18/2022:
“ … In this Amendment, Applicant amends claims 1, 11 and 16 and cancelled claims 5 and 15 to facilitate expeditious prosecution of the application. Support for the amendments to claims 1, 11 and 16 may be found in at least, for example, originally filed claims 5 and 15 and paragraphs [0035] - [0038] of the specification as filed. 
Applicant is not conceding that the subject matter encompassed by the claims prior to this Amendment is unpatentable over the art cited by the Examiner. Applicant respectfully reserves the right to pursue claims in one or more continuing applications, including claims capturing the subject matter encompassed by claims 1, 5, 11, 15 and 16 prior to this Amendment and additional claims.”
	
	In response, Examiner respectfully notes that the amendments to claims 1, 11, and 16 do not overcome the 35 U.S.C 101 rejection for non-patentable subject matter. Examiner notes that Amended Claims 1, 11, and 16 recite:
Amended Claim 1 recites “ … evaluating cognitively a question from [an] the automated voice prompt system associated with the target entity; determining cognitively an answer to the question from the automated voice prompt system by utilizing the user information to progress to the user goal; … evaluating cognitively a question from the live person of the target entity based on a negative user response to the request that the user communicate directly with the live person of the target entity; determining cognitively an answer to the question from the live person of the target entity by utilizing the user information to progress to the user goal entity based on a negative user response to the request that the user communicate directly with the live person of the target entity; …”
Amended Claim 11 recites “ … program instructions to evaluate cognitively a question from [[an]] the automated voice prompt system associated with the target entity; program instructions to determine cognitively an answer to the question from the automated voice prompt system by utilizing the user information to progress to the user goal; program instructions to communicate the determined answer to the automated voice prompt system system; …  - 6/16 -Docket No.: SVL920170062US1 Application No.: 15/935,103 program instructions to evaluate cognitively a question from the live person of the target entity based on a negative user response to the request that the user communicate directly with the live person of the target entity; program instructions to evaluate cognitively an answer to the question from the live person of the target entity by utilizing the user information to progress to the user goal entity based on a negative user response to the request that the user communicate directly with the live person of the target entity; …”
Amended Claim 16 recites “ … program instructions to evaluate cognitively a question from [[an]] the automated voice prompt system associated with the target entity; program instructions to determine cognitively an answer to the question from the automated voice prompt system by utilizing the user information to progress to the user goal; … program instructions to evaluate cognitively a question from the live person of the target entity based on a negative user response to the request that the user communicate directly with the live person of the target entity; program instructions to evaluate cognitively an answer to the question from the live person of the target entity by utilizing the user information to progress to the user goal entity based on a negative user response to the request that the user communicate directly with the live person of the target entity; …”

Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category: process.
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception.  In the above claims, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation that recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed as “determine cognitively”, “evaluate cognitively”, and “select/selecting … cognitively” are all concepts that could be performed in the human mind. These concepts could fall in human evaluation and judgement.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly, there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. The additional elements in the amended claims listed above recite:
Claim 1 recites “A method for a cognitive dialoguing avatar, the method comprising: receiving a user goal, user information, and a target entity from a user; initiating communication with the target entity; determining an automated voice prompt system is responding to the initiated communication; … [[and]] communicating the determined answer to the automated voice prompt system; determining a live person at the target entity is responding to the initiated communication; notifying the user that the live person at the target entity is responding to the initiated communication; requesting the user to communicate directly with the live person of the target entity; directing the user to take over the communication based on a positive user response to the request that the user communicate directly with the live person of the target entity; … communicating the determined answer to the question from the live person of the target entity based on a negative user response to the request that the user communicate directly with the live person of the target entity; collecting additional information from the user during the communication; and storing the additional information in the user information.”
Claim 11 recites “A computer program product for a cognitive dialoguing avatar, the computer program product comprising: one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media, the program instructions comprising: program instructions to receive a user goal, user information, and a target entity from a user; program instructions to initiate communication with the target entity; program instructions to determine an automated voice prompt system is responding to the initiated communication; … program instructions to communicate the determined answer to the automated voice prompt system; program instructions to determine a live person at the target entity is responding to the initiated communication; program instructions to notify the user that the live person at the target entity is responding to the initiated communication; program instruction to request the user to communicate directly with the live person of the target entity; program instructions to direct the user to take over the communication based on a positive user response to the request that the user communicate directly with the live person of the target entity; … program instructions to communicate the determined answer to the question from the live person of the target entity based on a negative user response to the request that the user communicate directly with the live person of the target entity; program instructions to collect additional information from the user during the communication; and program instructions to store the additional information in the user information.”
Claim 16 recites “A computer system for a cognitive dialoguing avatar, the computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising: program instructions to receive a user goal, user information, and a target entity from a user; program instructions to initiate communication with the target entity; program instructions to determine an automated voice prompt system is responding to the initiated communication; … and program instructions to communicate the determined answer to the automated voice prompt system; - 8/16 -Docket No.: SVL920170062US1 Application No.: 15/935,103 program instructions to determine a live person at the target entity is responding to the initiated communication; program instructions to notify the user that the live person at the target entity is responding to the initiated communication; program instruction to request the user to communicate directly with the live person of the target entity; program instructions to direct the user to take over the communication based on a positive user response to the request that the user communicate directly with the live person of the target entity; … program instructions to communicate the determined answer to the question from the live person of the target entity based on a negative user response to the request that the user communicate directly with the live person of the target entity; program instructions to collect additional information from the user during the communication; and program instructions to store the additional information in the user information.”
The amended claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
Amended claims 1, 11, and 16 all include elements where the product receives data and/or needs to communicate information from the user or target entity. Receiving data and communicating results are not considered significantly more than the abstract ideas. As recited in MPEP section 2106.05(g), displaying results, whether it be for collecting information or communicating, is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  
	Amended claims 11 and 16 add additional elements where computer readable storage mediums with program instructions stored and claim 16 have a limitation that there exist one or more processors. These elements are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
	In response to the art rejections of the remainder of dependent claims 4, 6, 7, 14, 17, and 18 are rejected under 35 U.S.C. 101 in case said claims are correspondingly discussed and/or argued for at least the same rationale presented in Remarks filed 4/18/2022, Examiner respectfully notes as follows. For completeness, the mentioned claims are likewise traversed for similar reasons to independent claims 1, 11, and 16 correspondingly, Examiner respectfully directs Applicant to the same previous supra reasons provided in the response directed towards claims 4, 6, 7, 14, 17, and 18 correspondingly discussed above. For at least the same supra provided reasons, Examiner likewise respectfully disagrees, and as such, Applicant’s arguments are also found not persuasive.

With respect to the rejections of Claims 1-20 rejected under 35 U.S.C. §102(a)(1) as being anticipated by Segalis et al., (US Patent Application Publication Number 2017/0358296) hereinafter "Segalis", Applicant appears to present the following position on Remarks pp. 15 filed 4/18/2022:
“ … Independent claim 1 requires "... determining a live person at the target entity is responding to the initiated communication, ... directing the user to take over the communication based on a positive user response to the request that the user communicate directly with the live person of the target entity ...." 
Segalis discloses determining whether a call should be transferred to second human based on a bot calling a first human and a determination that the first human is experiencing strain. Applicant's claim 1 requires interaction with the user and requesting the user take over the conversation when it is determined that a live person is responding to the initiated communication. Then the user makes the determination whether they should take over or if the bot should continue. Segalis does not require interaction with the user and having the user decide whether to switch to the user participating in the communication or the bot continuing the communication. As such, Segalis fails to disclose all the elements of independent claim 1. 
Applicant submits that a similar argument applies to independent claims 11 and 16. Applicant submits that dependent claims 2-4, 6-10, 12-14 and 17-20 depend from independent claims 1, 11 and 16, respectively, and are therefore believed to be allowable. Claims 5 and 15 are hereby cancelled, thus rendering their rejection moot. 
In view of above remarks, Applicant respectfully requests the reconsideration and withdrawal of the rejection of claims 1-20.”

In response, the Examiner respectfully notes that Segalis does disclose “interaction with the user and having the user decide whether to switch to the user participating in the communication or the bot continuing the communication. Then the user makes the determination whether they should take over or if the bot should continue.” This argument is disclosed to apply to amended independent claims 1, 11, and 16. This can be seen in Segalis paragraph 183 where it states “The system can alert the user of the in-progress phone call. The system can let the user know when there is a problem with completing the task or when the bot has been asked a question to which the bot does not know the answer. The bot may text, email, or in some other way communicate the details of the conversation for which the bot needs user input. In some implementations, the bot will wait a threshold amount of time, i.e., 5 seconds, for the user to respond before continuing the conversation without user input.”
The Examiner respectfully notes that, in some implementations the system taught in Segalis communicates with the user and waits a certain amount of time for a response of a take over before continuing the conversation without the user input. The decision for the user is whether they choose to communicate with the system in order to take over the communication or whether they ignore the message from the system and let the system continue the communication without any user input. 
In response to the art rejections of the remainder of dependent claims 2-4, 6-10, 12-14, and 16-20 are rejected under 35 U.S.C. 102 in case said claims are correspondingly discussed and/or argued for at least the same rationale presented in Remarks filed 4/18/2022, Examiner respectfully notes as follows. For completeness, the mentioned claims are likewise traversed for similar reasons to independent claims 1, 11, and 16 correspondingly, Examiner respectfully directs Applicant to the same previous supra reasons provided in the response directed towards claims 2-4, 6-10, 12-14, and 16-20 correspondingly discussed above. For at least the same supra provided reasons, Examiner likewise respectfully disagrees, and as such, Applicant’s arguments are also found not persuasive.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6, 7, 11, 14, 16, 17, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite:

Claim 1 recites “ … evaluating cognitively a question from [an] the automated voice prompt system associated with the target entity; determining cognitively an answer to the question from the automated voice prompt system by utilizing the user information to progress to the user goal; … evaluating cognitively a question from the live person of the target entity based on a negative user response to the request that the user communicate directly with the live person of the target entity; determining cognitively an answer to the question from the live person of the target entity by utilizing the user information to progress to the user goal entity based on a negative user response to the request that the user communicate directly with the live person of the target entity; …”
Claim 4 recites “determining cognitively an answer to the question is not available in the user information”.
Claim 6 recites “determining cognitively an answer to the question is not available in the user information”.
Claim 7 recites “detecting cognitively an option to select an action from a plurality of alternative actions and selecting an action cognitively based on the user goal”.
Amended Claim 11 recites “ … program instructions to evaluate cognitively a question from [[an]] the automated voice prompt system associated with the target entity; program instructions to determine cognitively an answer to the question from the automated voice prompt system by utilizing the user information to progress to the user goal; program instructions to communicate the determined answer to the automated voice prompt system system; …  - 6/16 -Docket No.: SVL920170062US1 Application No.: 15/935,103 program instructions to evaluate cognitively a question from the live person of the target entity based on a negative user response to the request that the user communicate directly with the live person of the target entity; program instructions to evaluate cognitively an answer to the question from the live person of the target entity by utilizing the user information to progress to the user goal entity based on a negative user response to the request that the user communicate directly with the live person of the target entity; …”
Claim 14 recites “program instructions to cognitively determine an answer to the question is not available in the user information”.
Amended Claim 16 recites “ … program instructions to evaluate cognitively a question from [[an]] the automated voice prompt system associated with the target entity; program instructions to determine cognitively an answer to the question from the automated voice prompt system by utilizing the user information to progress to the user goal; … program instructions to evaluate cognitively a question from the live person of the target entity based on a negative user response to the request that the user communicate directly with the live person of the target entity; program instructions to evaluate cognitively an answer to the question from the live person of the target entity by utilizing the user information to progress to the user goal entity based on a negative user response to the request that the user communicate directly with the live person of the target entity; …”
Claim 17 recites “program instructions to determine cognitively an answer to the question is not available in the user information”.
Claim 18 recites “program instructions to detect cognitively an option to select an action from a plurality of alternative action and program instructions to select an action cognitively based on the user goal”.

Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category: process.
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception.  In the above claims, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation that recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed as “determine cognitively”, “evaluate cognitively”, and “select/selecting … cognitively” are all concepts that could be performed in the human mind. These concepts could fall in human evaluation and judgement.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly, there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. The additional elements in the claims listed above recite:
Claim 1 recites “A method for a cognitive dialoguing avatar, the method comprising: receiving a user goal, user information, and a target entity from a user; initiating communication with the target entity; determining an automated voice prompt system is responding to the initiated communication; … [[and]] communicating the determined answer to the automated voice prompt system; determining a live person at the target entity is responding to the initiated communication; notifying the user that the live person at the target entity is responding to the initiated communication; requesting the user to communicate directly with the live person of the target entity; directing the user to take over the communication based on a positive user response to the request that the user communicate directly with the live person of the target entity; … communicating the determined answer to the question from the live person of the target entity based on a negative user response to the request that the user communicate directly with the live person of the target entity; collecting additional information from the user during the communication; and storing the additional information in the user information.”
Claim 4 recites alerting the user that an answer to the question is not available in the user information; collecting an answer from the user; and storing the answer in the user information. 
Claim 6 recites alerting the user that an answer to the question is not available; notifying the user to take over the dialog; collecting an answer from the user; and storing the answer in the user information.
 Claim 7 does not recite any additional elements than what was listed above.
Claim 11 recites “A computer program product for a cognitive dialoguing avatar, the computer program product comprising: one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media, the program instructions comprising: program instructions to receive a user goal, user information, and a target entity from a user; program instructions to initiate communication with the target entity; program instructions to determine an automated voice prompt system is responding to the initiated communication; … program instructions to communicate the determined answer to the automated voice prompt system; program instructions to determine a live person at the target entity is responding to the initiated communication; program instructions to notify the user that the live person at the target entity is responding to the initiated communication; program instruction to request the user to communicate directly with the live person of the target entity; program instructions to direct the user to take over the communication based on a positive user response to the request that the user communicate directly with the live person of the target entity; … program instructions to communicate the determined answer to the question from the live person of the target entity based on a negative user response to the request that the user communicate directly with the live person of the target entity; program instructions to collect additional information from the user during the communication; and program instructions to store the additional information in the user information.”
Claim 14 recites program instructions to alert a user that an answer to the question is not available in the user information; and program instructions to collect an answer from the user; and program instructions to store the answer in the user information.
Claim 16 recites “A computer system for a cognitive dialoguing avatar, the computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising: program instructions to receive a user goal, user information, and a target entity from a user; program instructions to initiate communication with the target entity; program instructions to determine an automated voice prompt system is responding to the initiated communication; … and program instructions to communicate the determined answer to the automated voice prompt system; - 8/16 -Docket No.: SVL920170062US1 Application No.: 15/935,103 program instructions to determine a live person at the target entity is responding to the initiated communication; program instructions to notify the user that the live person at the target entity is responding to the initiated communication; program instruction to request the user to communicate directly with the live person of the target entity; program instructions to direct the user to take over the communication based on a positive user response to the request that the user communicate directly with the live person of the target entity; … program instructions to communicate the determined answer to the question from the live person of the target entity based on a negative user response to the request that the user communicate directly with the live person of the target entity; program instructions to collect additional information from the user during the communication; and program instructions to store the additional information in the user information.”
Claim 17 recites program instructions to alert a user that an answer to the question is not available; and program instructions to notify the user to take over the dialog; program instructions to collecting an answer from the user; and program instructions to storing the answer in the user information.
Claim 18 does not recite any additional elements than what was listed above.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
Claims 1, 4, 6, 11, 14, 16, and 17 all include elements where the product receives data and/or needs to communicate information from the user or target entity. Receiving data and communicating results are not considered significantly more than the abstract ideas. As recited in MPEP section 2106.05(g), displaying results, whether it be for collecting information or communicating, is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  
Claims 11, 14, 16, 17, and 18 add additional elements where computer readable storage mediums with program instructions stored and Claims 16, 17, and 18 have a limitation that there exist one or more processors. These elements are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segalis et al. (US Patent Application Publication 2017/0358296 A1).

Regarding Claim 1, Segalis teaches a method for a cognitive dialoguing avatar, the method comprising: receiving a user goal, user information, and a target entity from a user (SEGALIS - Fig 1D and Paragraph 53. In the example listed where the user is requesting the bot to schedule a haircut, the user goal is the user request for a haircut, user info is what kind of haircut service and day of the cut, and target entity is where the haircut would be done.); 
initiating communication with the target entity (SEGALIS - Paragraph 42 teaches that, "As an example, the system may be used to place calls for a user. The system communicates with businesses and other services to complete tasks requested by users." Additionally, Paragraph 46 teaches that, "The system provides many advantages, including reducing the amount of human input required to complete certain tasks that involve initiating a phone call. For example, the system can automatically initiate phone calls based on determining that certain triggering criteria have been met");
determining an automated voice prompt system is responding to the initiated communication (SEGALIS - Paragraph 12 Lines 2-6. "For example, analyzing the real-time conversation between the first human and the bot during the phone call may comprise: determining strain during the phone call based on conduct, demeanor, tone, annoyance level, language, or word choice of the first human." Strain values could be used when determining if a human or an automated voice prompt system is on the line); 
evaluating cognitively a question from [an] the automated voice prompt system associated with the target entity (SEGALIS - Fig 3. and Paragraphs 118 – 121 teaches a bot that takes in a user question and contacts a target entity to help resolve the issue. Within those paragraphs and Figure 3, it can be seen that the bot will evaluate questions prompted by the target entity to the best of its ability in order to respond. Additionally, Paragraph 6 Lines 1-5 teaches the system can assist a user with various tasks that involve communicating with a human through a phone call, or with an automated system operated through a phone (e.g., IVR), by determining, from data received by the system, whether to initiate a call to a particular number.); 
determining cognitively an answer to the question from the automated voice prompt system by utilizing the user information to progress to the user goal (SEGALIS - Fig 3. and Paragraphs 118 – 121 teaches a bot that takes in a user question and contacts a target entity to help resolve the issue. Within those paragraphs and Figure 3, it can be seen that the bot will determine the correct answers based on the questions prompted by the target entity to the best of its ability in order to respond. Paragraph 6 Lines 1-5 teaches that the system can assist a user with various tasks that involve communicating with a human through a phone call, or with an automated system operated through a phone (e.g., IVR), by determining, from data received by the system, whether to initiate a call to a particular number.); 
[[and]] communicating the determined answer to the automated voice prompt system (SEGALIS - Fig 3. and Paragraphs 118 – 121 teaches a bot that takes in a user question and contacts a target entity to help resolve the issue. Within those paragraphs and Figure 3, it can be seen that the bot will respond to the target entity. Paragraph 6 Lines 1-5 teaches that the system can assist a user with various tasks that involve communicating with a human through a phone call, or with an automated system operated through a phone (e.g., IVR), by determining, from data received by the system, whether to initiate a call to a particular number.); 
determining a live person at the target entity is responding to the initiated communication (SEGALIS - Paragraph 12 Lines 2-6. "For example, analyzing the real-time conversation between the first human and the bot during the phone call may comprise: determining strain during the phone call based on conduct, demeanor, tone, annoyance level, language, or word choice of the first human." Strain values could be used when determining if a human or an automated voice prompt system is on the line); 
notifying the user that the live person at the target entity is responding to the initiated communication (SEGALIS – Paragraph 156 teaches “In certain examples, the system 100 may provide the user with the current status of efforts to execute the request for assistance a task, either automatically or upon user request. For example, the system 100 may provide the user with a status of a task being carried out through a notification on the device the user is using, such as a computer, a mobile device, etc. In some examples, the system 100 may notify the user of the status of an ongoing task through other means, such as a messaging application, through telephonic communication, etc.” This status also includes the responses of the initiated communication); 
requesting the user to communicate directly with the live person of the target entity (SEGALIS Paragraph 183 - “The system can alert the user of the in-progress phone call. The system can let the user know when there is a problem with completing the task or when the bot has been asked a question to which the bot does not know the answer. The bot may text, email, or in some other way communicate the details of the conversation for which the bot needs user input. In some implementations, the bot will wait a threshold amount of time, i.e., 5 seconds, for the user to respond before continuing the conversation without user input.” This shows the system requesting the user to take over.); 
directing the user to take over the communication based on a positive user response to the request that the user communicate directly with the live person of the target entity (SEGALIS Paragraph 183 - “The system can alert the user of the in-progress phone call. The system can let the user know when there is a problem with completing the task or when the bot has been asked a question to which the bot does not know the answer. The bot may text, email, or in some other way communicate the details of the conversation for which the bot needs user input. In some implementations, the bot will wait a threshold amount of time, i.e., 5 seconds, for the user to respond before continuing the conversation without user input.” This shows the system requesting the user to take over and the positive user response is if the user chooses to respond and take over for the system within the set amount of time.); 
evaluating cognitively a question from the live person of the target entity based on a negative user response to the request that the user communicate directly with the live person of the target entity (SEGALIS Paragraph 183 - “The system can alert the user of the in-progress phone call. The system can let the user know when there is a problem with completing the task or when the bot has been asked a question to which the bot does not know the answer. The bot may text, email, or in some other way communicate the details of the conversation for which the bot needs user input. In some implementations, the bot will wait a threshold amount of time, i.e., 5 seconds, for the user to respond before continuing the conversation without user input.” This shows the system requesting the user to take over and the negative user response is if the user chooses to not respond and doesn’t take over for the system within the set amount of time. The continuing the conversation aspect of paragraph 183 discloses that the system is able continue the communication and ask further clarifying questions.); - 3/16 -Docket No.: SVL920170062US1 Application No.: 15/935,103 
determining cognitively an answer to the question from the live person of the target entity by utilizing the user information to progress to the user goal entity based on a negative user response to the request that the user communicate directly with the live person of the target entity (SEGALIS - Fig 3. and Paragraphs 118 – 121 teaches a bot that takes in a user question and contacts a target entity to help resolve the issue. Within those paragraphs and Figure 3, it can be seen that the bot will determine the correct answers based on the questions prompted by the target entity to the best of its ability in order to respond. Paragraph 6 Lines 1-5 teaches that the system can assist a user with various tasks that involve communicating with a human through a phone call, or with an automated system operated through a phone (e.g., IVR), by determining, from data received by the system, whether to initiate a call to a particular number. These are the steps taken when determining the answer to a question from the target entity in the negative scenario as well as a normal scenario where bailout was not initiated.); 
communicating the determined answer to the question from the live person of the target entity based on a negative user response to the request that the user communicate directly with the live person of the target entity (SEGALIS - Fig 3. and Paragraphs 118 – 121 teaches a bot that takes in a user question and contacts a target entity to help resolve the issue. Within those paragraphs and Figure 3, it can be seen that the bot will determine the correct answers based on the questions prompted by the target entity to the best of its ability in order to respond. Paragraph 6 Lines 1-5 teaches that the system can assist a user with various tasks that involve communicating with a human through a phone call, or with an automated system operated through a phone (e.g., IVR), by determining, from data received by the system, whether to initiate a call to a particular number. These are the steps taken when determining the answer to a question from the target entity in the negative scenario as well as a normal scenario where bailout was not initiated.); 
collecting additional information from the user during the communication (SEGALIS - Paragraph 42 teaches that, in some examples, the human operator performs the actions, and the bots learn from the human operators' communications to improve their automated communication skills. This learning could be the gain of additional user information in order to make future communications easier for the bot to handle. To further prove that, Paragraph 45 teaches that the system can be automatically triggered to update data responsive to detecting missing, aging, inconsistent data, etc.); 
and storing the additional information in the user information (SEGALIS - Paragraph 45 teaches that the system can be automatically triggered to update data responsive to detecting missing, aging, inconsistent data, etc. Paragraph 56 teaches that this information is stored in the task information storage [interpreted as the user information] which stores information about each task such as: the name of the user requesting the task, the one or more people or places to call, the type of task requested, the method in which the task request was made, details about the task that are type specific, details about the activities that have been done to complete the task, the start date of the task, the completion date of the task, the time of the last status update to the requesting user, the operator who double-checked the call task, the user requested end date for the task, and the current status of the task.).

Regarding Claim 2, Segalis teaches all the limitations of Claim 1. Segalis also teaches storing the user information in a database, wherein the user information is selected from a group consisting of: a user name, a userid, a target entity phone number, a target entity web address, a user account number, a user identification number, a claim number, a travel date, a user birth date, a user pin number, a user passcode, a security question answer, a user home address, and a user phone number (SEGALIS – Paragraph 56 teaches about the task information storage which stores information about each task such as: the name of the user requesting the task, the one or more people or places to call, the type of task requested, the method in which the task request was made, details about the task that are type specific, details about the activities that have been done to complete the task, the start date of the task, the completion date of the task, the time of the last status update to the requesting user, the operator who double-checked the call task, the user requested end date for the task, and the current status of the task.).

Regarding Claim 3, Segalis teaches all the limitations of Claim 1. Segalis also teaches dialing a target entity phone number (SEGALIS - Fig 4 and Paragraph 123. FIG. 4 is a block diagram of the call triggering module of the system. Paragraph 123 teaches that the trigger module is communicably connected to the dialer, and provides instructions to the dialer to initiate calls to particular callees or sets of callees [target entity] based on detecting a trigger event.); 
listening to the automated voice prompt system from the dialog (SEGALIS - Fig 3. and Paragraphs 118 - 121. Fig 3 shows a bot that takes in a user question and contacts a target entity to help resolve the issue. While in communication with the target entity, the bot listens to the target entity in order to prepare a correct response. Paragraph 6 Lines 1-5 teaches that the system can assist a user with various tasks that involve communicating with a human through a phone call, or with an automated system operated through a phone (e.g., IVR), by determining, from data received by the system, whether to initiate a call to a particular number.); 
and communicating verbally the determined answer (SEGALIS - Paragraph 156 teaches that the system may provide the user with the current status of efforts to execute the request for assistance a task, either automatically or upon user request. In some examples, the system may notify the user of the status of an ongoing task through other means, such as a messaging application, through telephonic communication, etc.).

Regarding Claim 4, Segalis teaches all the limitations of Claim 1. Segalis also teaches determining cognitively an answer to the question is not available in the user information (SEGALIS - Fig 1D and Paragraph 53. FIG. 1D shows an example of a user speaking to a bot in order to make a request. After the user speaks a request to the bot, the bot may acknowledge the request. The bot may also request additional information about the request from the user. For example, if the user speaks a request to the bot about making a haircut, the bot may ask for additional user information regarding where the user would like the haircut appointment, the day the haircut appointment should be scheduled, and what kind of haircut service the user would like to schedule.); 
alerting the user that an answer to the question is not available in the user information (SEGALIS - Fig 1D and Paragraph 53. FIG. 1D shows an example of a user speaking to a bot in order to make a request. After the user speaks a request to the bot, the bot may acknowledge the request. The bot may also request additional information about the request from the user. For example, if the user speaks a request to the bot about making a haircut, the bot may ask for information regarding where the user would like the haircut appointment, the day the haircut appointment should be scheduled, and what kind of haircut service the user would like to schedule.); 
collecting an answer from the user (SEGALIS - Fig 1D and Paragraph 53. FIG. 1D shows an example of a user speaking to a bot in order to make a request. After the user speaks a request to the bot, the bot may acknowledge the request. The bot may also request additional information about the request from the user. For example, if the user speaks a request to the bot about making a haircut, the bot may ask for information regarding where the user would like the haircut appointment, the day the haircut appointment should be scheduled, and what kind of haircut service the user would like to schedule.); and storing the answer in the user information (SEGALIS – Paragraph 56 teaches about the task information storage which stores information about each task such as: the name of the user requesting the task, the one or more people or places to call, the type of task requested, the method in which the task request was made, details about the task that are type specific, details about the activities that have been done to complete the task, the start date of the task, the completion date of the task, the time of the last status update to the requesting user, the operator who double-checked the call task, the user requested end date for the task, and the current status of the task.).

Regarding Claim 6, Segalis teaches all the limitations of Claim 1. Segalis also teaches determining cognitively an answer to the question is not available in the user information (SEGALIS – Paragraph 181 teaches about determining confidence levels. This defines the confidence that the system has in the current task being accomplished. For example, the bot may be tasked with making dinner reservations for a user. If the bot calls the restaurant and then is prompted with multiple questions for which the bot does not know the answer, the system may have a low confidence in the current task being accomplished. This lowering of confidence level can help the bot define that the answer to the question is not available in the user information.); alerting the user that an answer to the question is not available (SEGALIS – Paragraph 183 teaches that the system can let the user know when there is a problem with completing the task or when the bot has been asked a question to which the bot does not know the answer. The bot may text, email, or in some other way communicate the details of the conversation for which the bot needs user input.); notifying the user to take over the dialog (SEGALIS - Paragraph 182 teaches that, in some implementations, the system hands off the phone conversation to a human operator. The system may alert an operator of the need to transition the phone call using an operator user interface or some other notification mechanism.); collecting an answer from the user (SEGALIS - Paragraph 42 teaches that, in some examples, the human operator performs the actions, and the bots learn from the human operators' communications to improve their automated communication skills. This learning could be the gain of additional user information in order to make future communications easier for the bot to handle. To further prove that, Paragraph 45 teaches that the system can be automatically triggered to update data responsive to detecting missing, aging, inconsistent data, etc.); 
and storing the answer in the user information (SEGALIS - Paragraph 45 teaches that the system can be automatically triggered to update data responsive to detecting missing, aging, inconsistent data, etc. Paragraph 56 teaches that this information is stored in the task information storage [interpreted as the user information] which stores information about each task such as: the name of the user requesting the task, the one or more people or places to call, the type of task requested, the method in which the task request was made, details about the task that are type specific, details about the activities that have been done to complete the task, the start date of the task, the completion date of the task, the time of the last status update to the requesting user, the operator who double-checked the call task, the user requested end date for the task, and the current status of the task.).

Regarding Claim 7, Segalis teaches all the limitations of Claim 1. Segalis also teaches detecting cognitively an option to select an action from a plurality of alternative actions (SEGALIS - Paragraph 7 teaches that "a method includes receiving, by a call triggering module of a call initiating system for placing calls and conducting conversations between a bot of the call initiating system and a human callee during the calls, data indicating a first event; determining, by the call triggering module and using the data indicating the first event, that the first event is a specific trigger event of a plurality of possible trigger events that triggers a workflow for the call initiating system that begins with initiating a phone call; selecting, based on the determined trigger event, a particular workflow from multiple possible workflows, the particular workflow corresponding to the determined trigger event; and in response to the selecting, i) initiating a phone call to a callee specified by the particular workflow, and ii) executing the workflow as a two-way conversation between the bot and the callee."); 
and selecting an action cognitively based on the user goal (SEGALIS - Paragraph 7 teaches that "a method includes receiving, by a call triggering module of a call initiating system for placing calls and conducting conversations between a bot of the call initiating system and a human callee during the calls, data indicating a first event; determining, by the call triggering module and using the data indicating the first event, that the first event is a specific trigger event of a plurality of possible trigger events that triggers a workflow for the call initiating system that begins with initiating a phone call; selecting, based on the determined trigger event, a particular workflow from multiple possible workflows, the particular workflow corresponding to the determined trigger event; and in response to the selecting, i) initiating a phone call to a callee specified by the particular workflow, and ii) executing the workflow as a two-way conversation between the bot and the callee.").

Regarding Claim 8, Segalis teaches all the limitations of Claim 1. Segalis also teaches terminating the communication upon detecting the communication has transferred to a human (SEGALIS - Paragraph 97 teaches that once a call is transferred to a human operator to handle, the operator controller puts the flow manager into a holding pattern or pauses or shuts down the flow manager.).

Regarding Claim 9, Segalis teaches all the limitations of Claim 1. Segalis also teaches terminating the communication upon detecting the target entity has discontinued the communication (SEGALIS - Paragraph 91 teaches that  "the flow manager can include custom code per vertical that tracks each call and determines how to respond to each intent received from the human (or a long silence). However, in other implementations, the flow manager is generic across verticals. The response is a list of synthetic intents to say to the human (the bot can also choose to remain silent), and sometimes a command to end the call." The bot will choose to end the communication if the target entity emits a long silence (discontinued communications)).

Regarding Claim 10, Segalis teaches all the limitations of Claim 1. Segalis also teaches terminating the communication upon detecting the user goal is achieved (SEGALIS - Fig 2A and 2B. In Fig 2A,the bot follows a predefined workflow tile the end node. At the end node, the communication will be terminated. Fig 2B shows an end node being "Complete the task", which will be interpreted as the user goal being achieved.).

Regarding Claim 11, Segalis teaches a computer program product for a cognitive dialoguing avatar, the computer program product comprising: one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media (SEGALIS - Paragraph 200 teaches that "the techniques disclosed may be implemented as one or more computer program products, i.e., one or more modules of computer program instructions encoded on a computer-readable medium for execution by, or to control the operation of, data processing apparatus. The computer readable-medium may be a machine-readable storage device, a machine-readable storage substrate, a memory device, a composition of matter affecting a machine-readable propagated signal, or a combination of one or more of them."), 
the program instructions comprising: program instructions to receive a user goal, user information, and a target entity from a user (SEGALIS - Fig 1D and Paragraph 53. In the example listed where the user is requesting the bot to schedule a haircut, the user goal is the user request for a haircut, user info is what kind of haircut service and day of the cut, and target entity is where the haircut would be done.); 
program instructions to initiate communication with the target entity (SEGALIS - Paragraph 42 teaches that, "As an example, the system may be used to place calls for a user. The system communicates with businesses and other services to complete tasks requested by users." Additionally, Paragraph 46 teaches that, "The system provides many advantages, including reducing the amount of human input required to complete certain tasks that involve initiating a phone call. For example, the system can automatically initiate phone calls based on determining that certain triggering criteria have been met"); 
program instructions to determine an automated voice prompt system is responding to the initiated communication (SEGALIS - Paragraph 12 Lines 2-6. "For example, analyzing the real-time conversation between the first human and the bot during the phone call may comprise: determining strain during the phone call based on conduct, demeanor, tone, annoyance level, language, or word choice of the first human." Strain values could be used when determining if a human or an automated voice prompt system is on the line); 
program instructions to evaluate cognitively a question from [[an]] the automated voice prompt system associated with the target entity (SEGALIS - Fig 3. and Paragraphs 118 – 121 teaches a bot that takes in a user question and contacts a target entity to help resolve the issue. Within those paragraphs and Figure 3, it can be seen that the bot will evaluate questions prompted by the target entity to the best of its ability in order to respond. Additionally, Paragraph 6 Lines 1-5 teaches the system can assist a user with various tasks that involve communicating with a human through a phone call, or with an automated system operated through a phone (e.g., IVR), by determining, from data received by the system, whether to initiate a call to a particular number.); 
program instructions to determine cognitively an answer to the question from the automated voice prompt system by utilizing the user information to progress to the user goal (SEGALIS - Fig 3. and Paragraphs 118 – 121 teaches a bot that takes in a user question and contacts a target entity to help resolve the issue. Within those paragraphs and Figure 3, it can be seen that the bot will determine the correct answers based on the questions prompted by the target entity to the best of its ability in order to respond. Paragraph 6 Lines 1-5 teaches that the system can assist a user with various tasks that involve communicating with a human through a phone call, or with an automated system operated through a phone (e.g., IVR), by determining, from data received by the system, whether to initiate a call to a particular number.); 
program instructions to communicate the determined answer to the automated voice prompt system (SEGALIS - Fig 3. and Paragraphs 118 – 121 teaches a bot that takes in a user question and contacts a target entity to help resolve the issue. Within those paragraphs and Figure 3, it can be seen that the bot will respond to the target entity. Paragraph 6 Lines 1-5 teaches that the system can assist a user with various tasks that involve communicating with a human through a phone call, or with an automated system operated through a phone (e.g., IVR), by determining, from data received by the system, whether to initiate a call to a particular number.); 
program instructions to determine a live person at the target entity is responding to the initiated communication (SEGALIS - Paragraph 12 Lines 2-6. "For example, analyzing the real-time conversation between the first human and the bot during the phone call may comprise: determining strain during the phone call based on conduct, demeanor, tone, annoyance level, language, or word choice of the first human." Strain values could be used when determining if a human or an automated voice prompt system is on the line); 
program instructions to notify the user that the live person at the target entity is responding to the initiated communication (SEGALIS – Paragraph 156 teaches “In certain examples, the system 100 may provide the user with the current status of efforts to execute the request for assistance a task, either automatically or upon user request. For example, the system 100 may provide the user with a status of a task being carried out through a notification on the device the user is using, such as a computer, a mobile device, etc. In some examples, the system 100 may notify the user of the status of an ongoing task through other means, such as a messaging application, through telephonic communication, etc.” This status also includes the responses of the initiated communication); 
program instruction to request the user to communicate directly with the live person of the target entity (SEGALIS Paragraph 183 - “The system can alert the user of the in-progress phone call. The system can let the user know when there is a problem with completing the task or when the bot has been asked a question to which the bot does not know the answer. The bot may text, email, or in some other way communicate the details of the conversation for which the bot needs user input. In some implementations, the bot will wait a threshold amount of time, i.e., 5 seconds, for the user to respond before continuing the conversation without user input.” This shows the system requesting the user to take over.); 
program instructions to direct the user to take over the communication based on a positive user response to the request that the user communicate directly with the live person of the target entity (SEGALIS Paragraph 183 - “The system can alert the user of the in-progress phone call. The system can let the user know when there is a problem with completing the task or when the bot has been asked a question to which the bot does not know the answer. The bot may text, email, or in some other way communicate the details of the conversation for which the bot needs user input. In some implementations, the bot will wait a threshold amount of time, i.e., 5 seconds, for the user to respond before continuing the conversation without user input.” This shows the system requesting the user to take over and the positive user response is if the user chooses to respond and take over for the system within the set amount of time.); - 6/16 -Docket No.: SVL920170062US1 Application No.: 15/935,103 
program instructions to evaluate cognitively a question from the live person of the target entity based on a negative user response to the request that the user communicate directly with the live person of the target entity (SEGALIS Paragraph 183 - “The system can alert the user of the in-progress phone call. The system can let the user know when there is a problem with completing the task or when the bot has been asked a question to which the bot does not know the answer. The bot may text, email, or in some other way communicate the details of the conversation for which the bot needs user input. In some implementations, the bot will wait a threshold amount of time, i.e., 5 seconds, for the user to respond before continuing the conversation without user input.” This shows the system requesting the user to take over and the negative user response is if the user chooses to not respond and doesn’t take over for the system within the set amount of time. The continuing the conversation aspect of paragraph 183 discloses that the system is able continue the communication and ask further clarifying questions.); 
program instructions to evaluate cognitively an answer to the question from the live person of the target entity by utilizing the user information to progress to the user goal entity based on a negative user response to the request that the user communicate directly with the live person of the target entity (SEGALIS - Fig 3. and Paragraphs 118 – 121 teaches a bot that takes in a user question and contacts a target entity to help resolve the issue. Within those paragraphs and Figure 3, it can be seen that the bot will determine the correct answers based on the questions prompted by the target entity to the best of its ability in order to respond. Paragraph 6 Lines 1-5 teaches that the system can assist a user with various tasks that involve communicating with a human through a phone call, or with an automated system operated through a phone (e.g., IVR), by determining, from data received by the system, whether to initiate a call to a particular number. These are the steps taken when determining the answer to a question from the target entity in the negative scenario as well as a normal scenario where bailout was not initiated.); 
program instructions to communicate the determined answer to the question from the live person of the target entity based on a negative user response to the request that the user communicate directly with the live person of the target entity (SEGALIS - Fig 3. and Paragraphs 118 – 121 teaches a bot that takes in a user question and contacts a target entity to help resolve the issue. Within those paragraphs and Figure 3, it can be seen that the bot will determine the correct answers based on the questions prompted by the target entity to the best of its ability in order to respond. Paragraph 6 Lines 1-5 teaches that the system can assist a user with various tasks that involve communicating with a human through a phone call, or with an automated system operated through a phone (e.g., IVR), by determining, from data received by the system, whether to initiate a call to a particular number. These are the steps taken when determining the answer to a question from the target entity in the negative scenario as well as a normal scenario where bailout was not initiated.); 
program instructions to collect additional information from the user during the communication (SEGALIS - Paragraph 42 teaches that, in some examples, the human operator performs the actions, and the bots learn from the human operators' communications to improve their automated communication skills. This learning could be the gain of additional user information in order to make future communications easier for the bot to handle. To further prove that, Paragraph 45 teaches that the system can be automatically triggered to update data responsive to detecting missing, aging, inconsistent data, etc.); 
and program instructions to store the additional information in the user information (SEGALIS - Paragraph 45 teaches that the system can be automatically triggered to update data responsive to detecting missing, aging, inconsistent data, etc. Paragraph 56 teaches that this information is stored in the task information storage [interpreted as the user information] which stores information about each task such as: the name of the user requesting the task, the one or more people or places to call, the type of task requested, the method in which the task request was made, details about the task that are type specific, details about the activities that have been done to complete the task, the start date of the task, the completion date of the task, the time of the last status update to the requesting user, the operator who double-checked the call task, the user requested end date for the task, and the current status of the task.).

Regarding Claim 12, Segalis teaches all the limitations of Claim 11. Segalis also teaches program instructions to store the user information in a database, wherein the user information is selected from a group consisting of: a user name, a userid, a target entity phone number, a target entity web address, a user account number, a user identification number, a claim number, a travel date, a user birth date, a user pin number, a user passcode, a security question answer, a user home address, and a user phone number (SEGALIS – Paragraph 56 teaches about the task information storage which stores information about each task such as: the name of the user requesting the task, the one or more people or places to call, the type of task requested, the method in which the task request was made, details about the task that are type specific, details about the activities that have been done to complete the task, the start date of the task, the completion date of the task, the time of the last status update to the requesting user, the operator who double-checked the call task, the user requested end date for the task, and the current status of the task.).

Regarding Claim 13, Segalis teaches all the limitations of Claim 11. Segalis also teaches program instructions to dial a target entity phone number (SEGALIS - Fig 4 and Paragraph 123. FIG. 4 is a block diagram of the call triggering module of the system. Paragraph 123 teaches that the trigger module is communicably connected to the dialer, and provides instructions to the dialer to initiate calls to particular callees or sets of callees [target entity] based on detecting a trigger event.); 
program instructions to listen to the automated voice prompt system from the dialog (SEGALIS - Fig 3. and Paragraphs 118 - 121. Fig 3 shows a bot that takes in a user question and contacts a target entity to help resolve the issue. While in communication with the target entity, the bot listens to the target entity in order to prepare a correct response. Paragraph 6 Lines 1-5 teaches that the system can assist a user with various tasks that involve communicating with a human through a phone call, or with an automated system operated through a phone (e.g., IVR), by determining, from data received by the system, whether to initiate a call to a particular number.); 
and program instructions to communicate verbally the determined answer (SEGALIS - Paragraph 156 teaches that the system may provide the user with the current status of efforts to execute the request for assistance a task, either automatically or upon user request. In some examples, the system may notify the user of the status of an ongoing task through other means, such as a messaging application, through telephonic communication, etc.).
	
Regarding Claim 14, Segalis teaches all the limitations of Claim 11. Segalis also teaches program instructions to cognitively determine an answer to the question is not available in the user information (SEGALIS - Fig 1D and Paragraph 53. FIG. 1D shows an example of a user speaking to a bot in order to make a request. After the user speaks a request to the bot, the bot may acknowledge the request. The bot may also request additional information about the request from the user. For example, if the user speaks a request to the bot about making a haircut, the bot may ask for additional user information regarding where the user would like the haircut appointment, the day the haircut appointment should be scheduled, and what kind of haircut service the user would like to schedule.); 
program instructions to alert a user that an answer to the question is not available in the user information (SEGALIS - Fig 1D and Paragraph 53. FIG. 1D shows an example of a user speaking to a bot in order to make a request. After the user speaks a request to the bot, the bot may acknowledge the request. The bot may also request additional information about the request from the user. For example, if the user speaks a request to the bot about making a haircut, the bot may ask for information regarding where the user would like the haircut appointment, the day the haircut appointment should be scheduled, and what kind of haircut service the user would like to schedule.); 
and program instructions to collect an answer from the user (SEGALIS - Fig 1D and Paragraph 53. FIG. 1D shows an example of a user speaking to a bot in order to make a request. After the user speaks a request to the bot, the bot may acknowledge the request. The bot may also request additional information about the request from the user. For example, if the user speaks a request to the bot about making a haircut, the bot may ask for information regarding where the user would like the haircut appointment, the day the haircut appointment should be scheduled, and what kind of haircut service the user would like to schedule.); 
and program instructions to store the answer in the user information (SEGALIS – Paragraph 56 teaches about the task information storage which stores information about each task such as: the name of the user requesting the task, the one or more people or places to call, the type of task requested, the method in which the task request was made, details about the task that are type specific, details about the activities that have been done to complete the task, the start date of the task, the completion date of the task, the time of the last status update to the requesting user, the operator who double-checked the call task, the user requested end date for the task, and the current status of the task.).

Regarding Claim 16, Segalis teaches A computer system for a cognitive dialoguing avatar, the computer system comprising: one or more computer processors (SEGALIS - Paragraph 203 teaches that "processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer."), 
one or more computer-readable storage media, and program instructions stored on the one or more computer-readable storage media for execution by at least one of the one or more processors (SEGALIS - Paragraph 200 teaches that "the techniques disclosed may be implemented as one or more computer program products, i.e., one or more modules of computer program instructions encoded on a computer-readable medium for execution by, or to control the operation of, data processing apparatus. The computer readable-medium may be a machine-readable storage device, a machine-readable storage substrate, a memory device, a composition of matter affecting a machine-readable propagated signal, or a combination of one or more of them."), 
the program instructions comprising: program instructions to receive a user goal, user information, and a target entity from a user (SEGALIS - Fig 1D and Paragraph 53. In the example listed where the user is requesting the bot to schedule a haircut, the user goal is the user request for a haircut, user info is what kind of haircut service and day of the cut, and target entity is where the haircut would be done.); 
program instructions to initiate communication with the target entity (SEGALIS - Paragraph 42 teaches that, "As an example, the system may be used to place calls for a user. The system communicates with businesses and other services to complete tasks requested by users." Additionally, Paragraph 46 teaches that, "The system provides many advantages, including reducing the amount of human input required to complete certain tasks that involve initiating a phone call. For example, the system can automatically initiate phone calls based on determining that certain triggering criteria have been met"); 
program instructions to determine an automated voice prompt system is responding to the initiated communication (SEGALIS - Paragraph 12 Lines 2-6. "For example, analyzing the real-time conversation between the first human and the bot during the phone call may comprise: determining strain during the phone call based on conduct, demeanor, tone, annoyance level, language, or word choice of the first human." Strain values could be used when determining if a human or an automated voice prompt system is on the line); 
program instructions to evaluate cognitively a question from [[an]] the automated voice prompt system associated with the target entity (SEGALIS - Fig 3. and Paragraphs 118 – 121 teaches a bot that takes in a user question and contacts a target entity to help resolve the issue. Within those paragraphs and Figure 3, it can be seen that the bot will evaluate questions prompted by the target entity to the best of its ability in order to respond. Additionally, Paragraph 6 Lines 1-5 teaches the system can assist a user with various tasks that involve communicating with a human through a phone call, or with an automated system operated through a phone (e.g., IVR), by determining, from data received by the system, whether to initiate a call to a particular number.); 
program instructions to determine cognitively an answer to the question from the automated voice prompt system by utilizing the user information to progress to the user goal (SEGALIS - Fig 3. and Paragraphs 118 – 121 teaches a bot that takes in a user question and contacts a target entity to help resolve the issue. Within those paragraphs and Figure 3, it can be seen that the bot will determine the correct answers based on the questions prompted by the target entity to the best of its ability in order to respond. Paragraph 6 Lines 1-5 teaches that the system can assist a user with various tasks that involve communicating with a human through a phone call, or with an automated system operated through a phone (e.g., IVR), by determining, from data received by the system, whether to initiate a call to a particular number.); 
and program instructions to communicate the determined answer to the automated voice prompt system (SEGALIS - Fig 3. and Paragraphs 118 – 121 teaches a bot that takes in a user question and contacts a target entity to help resolve the issue. Within those paragraphs and Figure 3, it can be seen that the bot will respond to the target entity. Paragraph 6 Lines 1-5 teaches that the system can assist a user with various tasks that involve communicating with a human through a phone call, or with an automated system operated through a phone (e.g., IVR), by determining, from data received by the system, whether to initiate a call to a particular number.); - 8/16 -Docket No.: SVL920170062US1 Application No.: 15/935,103 
program instructions to determine a live person at the target entity is responding to the initiated communication (SEGALIS - Paragraph 12 Lines 2-6. "For example, analyzing the real-time conversation between the first human and the bot during the phone call may comprise: determining strain during the phone call based on conduct, demeanor, tone, annoyance level, language, or word choice of the first human." Strain values could be used when determining if a human or an automated voice prompt system is on the line); 
program instructions to notify the user that the live person at the target entity is responding to the initiated communication (SEGALIS – Paragraph 156 teaches “In certain examples, the system 100 may provide the user with the current status of efforts to execute the request for assistance a task, either automatically or upon user request. For example, the system 100 may provide the user with a status of a task being carried out through a notification on the device the user is using, such as a computer, a mobile device, etc. In some examples, the system 100 may notify the user of the status of an ongoing task through other means, such as a messaging application, through telephonic communication, etc.” This status also includes the responses of the initiated communication); 
program instruction to request the user to communicate directly with the live person of the target entity (SEGALIS Paragraph 183 - “The system can alert the user of the in-progress phone call. The system can let the user know when there is a problem with completing the task or when the bot has been asked a question to which the bot does not know the answer. The bot may text, email, or in some other way communicate the details of the conversation for which the bot needs user input. In some implementations, the bot will wait a threshold amount of time, i.e., 5 seconds, for the user to respond before continuing the conversation without user input.” This shows the system requesting the user to take over.); 
program instructions to direct the user to take over the communication based on a positive user response to the request that the user communicate directly with the live person of the target entity (SEGALIS Paragraph 183 - “The system can alert the user of the in-progress phone call. The system can let the user know when there is a problem with completing the task or when the bot has been asked a question to which the bot does not know the answer. The bot may text, email, or in some other way communicate the details of the conversation for which the bot needs user input. In some implementations, the bot will wait a threshold amount of time, i.e., 5 seconds, for the user to respond before continuing the conversation without user input.” This shows the system requesting the user to take over and the positive user response is if the user chooses to respond and take over for the system within the set amount of time.); 
program instructions to evaluate cognitively a question from the live person of the target entity based on a negative user response to the request that the user communicate directly with the live person of the target entity (SEGALIS Paragraph 183 - “The system can alert the user of the in-progress phone call. The system can let the user know when there is a problem with completing the task or when the bot has been asked a question to which the bot does not know the answer. The bot may text, email, or in some other way communicate the details of the conversation for which the bot needs user input. In some implementations, the bot will wait a threshold amount of time, i.e., 5 seconds, for the user to respond before continuing the conversation without user input.” This shows the system requesting the user to take over and the negative user response is if the user chooses to not respond and doesn’t take over for the system within the set amount of time. The continuing the conversation aspect of paragraph 183 discloses that the system is able continue the communication and ask further clarifying questions.); 
program instructions to evaluate cognitively an answer to the question from the live person of the target entity by utilizing the user information to progress to the user goal entity based on a negative user response to the request that the user communicate directly with the live person of the target entity (SEGALIS - Fig 3. and Paragraphs 118 – 121 teaches a bot that takes in a user question and contacts a target entity to help resolve the issue. Within those paragraphs and Figure 3, it can be seen that the bot will determine the correct answers based on the questions prompted by the target entity to the best of its ability in order to respond. Paragraph 6 Lines 1-5 teaches that the system can assist a user with various tasks that involve communicating with a human through a phone call, or with an automated system operated through a phone (e.g., IVR), by determining, from data received by the system, whether to initiate a call to a particular number. These are the steps taken when determining the answer to a question from the target entity in the negative scenario as well as a normal scenario where bailout was not initiated.); 
program instructions to communicate the determined answer to the question from the live person of the target entity based on a negative user response to the request that the user communicate directly with the live person of the target entity (SEGALIS - Fig 3. and Paragraphs 118 – 121 teaches a bot that takes in a user question and contacts a target entity to help resolve the issue. Within those paragraphs and Figure 3, it can be seen that the bot will determine the correct answers based on the questions prompted by the target entity to the best of its ability in order to respond. Paragraph 6 Lines 1-5 teaches that the system can assist a user with various tasks that involve communicating with a human through a phone call, or with an automated system operated through a phone (e.g., IVR), by determining, from data received by the system, whether to initiate a call to a particular number. These are the steps taken when determining the answer to a question from the target entity in the negative scenario as well as a normal scenario where bailout was not initiated.); 
program instructions to collect additional information from the user during the communication (SEGALIS - Paragraph 42 teaches that, in some examples, the human operator performs the actions, and the bots learn from the human operators' communications to improve their automated communication skills. This learning could be the gain of additional user information in order to make future communications easier for the bot to handle. To further prove that, Paragraph 45 teaches that the system can be automatically triggered to update data responsive to detecting missing, aging, inconsistent data, etc.); 
and program instructions to store the additional information in the user information (SEGALIS - Paragraph 45 teaches that the system can be automatically triggered to update data responsive to detecting missing, aging, inconsistent data, etc. Paragraph 56 teaches that this information is stored in the task information storage [interpreted as the user information] which stores information about each task such as: the name of the user requesting the task, the one or more people or places to call, the type of task requested, the method in which the task request was made, details about the task that are type specific, details about the activities that have been done to complete the task, the start date of the task, the completion date of the task, the time of the last status update to the requesting user, the operator who double-checked the call task, the user requested end date for the task, and the current status of the task.).

Regarding Claim 17, Segalis teaches all the limitations of Claim 16. Segalis also teaches program instructions to determine cognitively an answer to the question is not available in the user information (SEGALIS – Paragraph 181 teaches about determining confidence levels. This defines the confidence that the system has in the current task being accomplished. For example, the bot may be tasked with making dinner reservations for a user. If the bot calls the restaurant and then is prompted with multiple questions for which the bot does not know the answer, the system may have a low confidence in the current task being accomplished. This lowering of confidence level can help the bot define that the answer to the question is not available in the user information.); 
program instructions to alert a user that an answer to the question is not available (SEGALIS – Paragraph 183 teaches that the system can let the user know when there is a problem with completing the task or when the bot has been asked a question to which the bot does not know the answer. The bot may text, email, or in some other way communicate the details of the conversation for which the bot needs user input.);
and program instructions to notify the user to take over the dialog (SEGALIS - Paragraph 182 teaches that, in some implementations, the system hands off the phone conversation to a human operator. The system may alert an operator of the need to transition the phone call using an operator user interface or some other notification mechanism.); 
program instructions to collecting an answer from the user (SEGALIS - Paragraph 42 teaches that, in some examples, the human operator performs the actions, and the bots learn from the human operators' communications to improve their automated communication skills. This learning could be the gain of additional user information in order to make future communications easier for the bot to handle. To further prove that, Paragraph 45 teaches that the system can be automatically triggered to update data responsive to detecting missing, aging, inconsistent data, etc.); 
and program instructions to storing the answer in the user information (SEGALIS - Paragraph 45 teaches that the system can be automatically triggered to update data responsive to detecting missing, aging, inconsistent data, etc. Paragraph 56 teaches that this information is stored in the task information storage [interpreted as the user information] which stores information about each task such as: the name of the user requesting the task, the one or more people or places to call, the type of task requested, the method in which the task request was made, details about the task that are type specific, details about the activities that have been done to complete the task, the start date of the task, the completion date of the task, the time of the last status update to the requesting user, the operator who double-checked the call task, the user requested end date for the task, and the current status of the task.). 
	
Regarding Claim 18, Segalis teaches all the limitations of Claim 16. Segalis also teaches program instructions to detect cognitively an option to select an action from a plurality of alternative action (SEGALIS - Paragraph 7 teaches that "a method includes receiving, by a call triggering module of a call initiating system for placing calls and conducting conversations between a bot of the call initiating system and a human callee during the calls, data indicating a first event; determining, by the call triggering module and using the data indicating the first event, that the first event is a specific trigger event of a plurality of possible trigger events that triggers a workflow for the call initiating system that begins with initiating a phone call; selecting, based on the determined trigger event, a particular workflow from multiple possible workflows, the particular workflow corresponding to the determined trigger event; and in response to the selecting, i) initiating a phone call to a callee specified by the particular workflow, and ii) executing the workflow as a two-way conversation between the bot and the callee."); 
and program instructions to select an action cognitively based on the user goal (SEGALIS - Paragraph 7 teaches that "a method includes receiving, by a call triggering module of a call initiating system for placing calls and conducting conversations between a bot of the call initiating system and a human callee during the calls, data indicating a first event; determining, by the call triggering module and using the data indicating the first event, that the first event is a specific trigger event of a plurality of possible trigger events that triggers a workflow for the call initiating system that begins with initiating a phone call; selecting, based on the determined trigger event, a particular workflow from multiple possible workflows, the particular workflow corresponding to the determined trigger event; and in response to the selecting, i) initiating a phone call to a callee specified by the particular workflow, and ii) executing the workflow as a two-way conversation between the bot and the callee.").
	
Regarding Claim 19, Segalis teaches all the limitations of Claim 16. Segalis also teaches program instructions to terminate the communication upon detecting the communication has transferred to a human (SEGALIS - Paragraph 97 teaches that once a call is transferred to a human operator to handle, the operator controller puts the flow manager into a holding pattern or pauses or shuts down the flow manager.).
	
Regarding Claim 20, Segalis teaches all the limitations of Claim 16. Segalis also teaches terminating the communication upon detecting the user goal is achieved (SEGALIS - Fig 2A and 2B. In Fig 2A,the bot follows a predefined workflow tile the end node. At the end node, the communication will be terminated. Fig 2B shows an end node being "Complete the task", which will be interpreted as the user goal being achieved.).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Stewart et al. (US 9576571 B2), Gruber et al. (US 20120016678 A1), Beal et al. (US 9721570 B1), and NPL - S. J. du Preez, M. Lall and S. Sinha, "An intelligent web-based voice chat bot," IEEE EUROCON 2009, 2009, pp. 386-391, doi: 10.1109/EURCON.2009.5167660. (Year: 2009).
Stewart et al. (US 9576571 B2) teaches “recognizing user personality in accordance with a speech recognition system” (STEWART – Abstract).
Gruber et al. (US 20120016678 A1) teaches “an intelligent automated assistant system [that] engages with the user in an integrated, conversational manner using natural language dialog, and invokes external services when appropriate to obtain information or perform various actions” (GRUBER – Abstract). 
Beal et al. (US 9721570 B1) teaches “a speech recognition platform configured to receive an audio signal that includes speech from a user and perform automatic speech recognition (ASR) on the audio signal to identify ASR results” (BEAL – Abstract).
S. J. du Preez, M. Lall and S. Sinha, "An intelligent web-based voice chat bot," IEEE EUROCON 2009, 2009, pp. 386-391, doi: 10.1109/EURCON.2009.5167660. (Year: 2009) teaches “the design and development of an intelligent voice recognition chat bot” (PREEZ – Abstract).
Please, see PTO-892 for more details.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTHEJ KUNAMNENI whose telephone number is (571)272-5428. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTHEJ KUNAMNENI/               Examiner, Art Unit 2656                                                                                                                                                                                         
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656